The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer wheel for supporting each of the pair of tines and powered to drive the pallet lift (claims 21 and 27) must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 21 and 27 each recite an outer wheel which supports each of the pair of tines and “is powered to drive the pallet lift”. Nowhere in the disclosure as originally filed is support for this feature found. While there is a nominal recitation in par. [0041] that “wheels 56 can either be powered or non-powered depending on the desired approach”, this is no way describes how or in what manner the wheels could actually be powered to drive the pallet lift. Even if this nominal recitation was deemed to sufficiently disclose powered wheels per se, this does not necessarily mean that such wheels could drive the pallet lift. They could simply be powered to move up and down or rotate about a vertical axis, for example.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27, line 4, the recitation “the pair of tines” lacks proper antecedent basis.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23, 25, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puckett (US 2,846,018).
Puckett discloses a “pallet lift”, as broadly recited* (see note below), comprising:
a lift mechanism 48 (generally, includes elements described in col. 3:35-58);
a pair of tines 38 secured to the lift mechanism; and
at least one outer wheel 14 “supporting each of the pair of tines”, as broadly recited, wherein the at least one outer wheel supporting each of the pair of tines is powered to drive the pallet lift.
Note that although the wheels are not directly mounted on the tines, they nevertheless provide support to the tines, and as such the limitation is met.
Alternatively, for at least claim 21, the tines could be interpreted as the longitudinal extensions of the chassis 12 to which the wheels 14 are mounted, in which case the tines are “secured” to the lift mechanism indirectly via 68, 70, noting that claim 21 does not require the lift mechanism to lift the tines.
*Note: while not disclosed as such, the device of Puckett could clearly be used to lift a pallet, e.g., by placing a pallet on lift arms 38. Furthermore, the limitation is found only in the preamble. When reading the preamble in the context of the entire claim, the recitation “pallet lift” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claims is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Re claim 23 (and 27), the lift mechanism raises and lowers the tines 38.
Re claim 25 (and 28), the lift mechanism is hydraulic.
Re claim 27, each outer wheel is “positioned outward”, as broadly recited, of a longitudinal mid-point of a respective tine, again noting that the claim language does not require the wheels to necessarily be directly mounted to the tines.

Claims 21-23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parsons (US 4,692,085).
Parsons shows a pallet lift (note pallet 54; Fig. 4), comprising:
a lift mechanism 30 (generally, includes elements described in col. 3:1-19);
a pair of tines 42 secured to the lift mechanism; and
at least one outer wheel 16 “supporting each of the pair of tines”, as broadly recited, wherein the at least one outer wheel supporting each of the pair of tines is powered to drive the pallet lift.
Again, in the same manner noted in par. 8 above, even though the wheels are not directly mounted on the tines, they nevertheless provide support to the tines.
Re claim 22, since the tines are pivotable (Figs. 6-7), they could be used to lift the outer wheels 16 by pressing against the ground surface to pivot the vehicle about the axis of wheels 6. Note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Re claim 23, the lift mechanism raises and lowers the tines.
Re claim 25, the lift mechanism is hydraulic.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Parsons in view of Sharp (US 8,585,344, cited by applicant).
Parsons does not show at least one inner tine between the tines 42.
Sharp shows a lift truck for lifting pallets which has a pair of outer tines 22, 28 and at least one inner tine 24, 30 positioned therebetween so that different sizes of pallets as well as multiple pallets can be effectively handled.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Parsons with at least one inner tine between the pair of outer tines, as shown by Sharp, to effectively handle different sizes of pallets and/or multiple pallets.

Claims 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Puckett in view of Callens (DE 60017893).
Puckett does not disclose the lift mechanism to be electric.
Callens discloses a similar pallet lift truck wherein lift mechanism 7 can be any of hydraulic, pneumatic or electric.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Puckett by providing an electric lift mechanism in place of the hydraulic lift mechanism, as Callens explicitly teaches the alternate equivalence of these two types of lift mechanisms in the same environment, and the substitution of one for the other in the device of Puckett would simply be the selection of one of a finite number of known lift mechanisms from which to choose, the selection of any one of which would have required no undue experimentation and produced no unexpected results.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ellington (US 2009/0183953) shows a pallet lift with an inner tine positioned between a pair of outer tines. Ellington (US 9,403,547) shows an electric pallet lift. Zhang (CN 2183357) shows a lift truck generally similar to Puckett but which is human-powered. Ganzmann (DE 202014004566) shows a lift truck generally similar to Callens.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

7/7/22